DETAILED ACTION

This action is responsive to papers filed on 8/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1 and 11, the claims recite, in part, storing parameters for a product, including a dollar value for the product and a jurisdiction where the product is sold; normalizing the dollar value to a point value according to conversion criteria set by a backend administrator, wherein the conversion criteria is specific to the jurisdiction and includes a tax rate for the jurisdiction, to provide rate integrity across different jurisdictions; generating a deal for the product to be presented; comparing a point balance of a user to the point value to determine a purchase price for the product; andPage 5 of 8Application No. 17/322,069 Amendment dated March 30, 2022Reply to Office Action of February 23, 2022transmitting the deal, including the purchase price for the product, for presenting to the user according to posting criteria set by a course/client administrator.
The limitations, as drafted and detailed above, is directed towards sales offers that reduce dollar values for products using a point balance of a user, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically commercial interactions, advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of system (Claim 1), backend system (Claim 1), processor (Claim 1), memory (Claim 1), online marketplace (Claims 1 and 11), database (Claims 1 and 11), and computer-implemented (Claim 11). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing, normalizing, generating, comparing, and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using system (Claim 1), backend system (Claim 1), processor (Claim 1), memory (Claim 1), online marketplace (Claims 1 and 11), database (Claims 1 and 11), and computer-implemented (Claim 11) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraph 0247); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-10 and 12-16 appear to merely limit the type of product, how to set the purchase price based on a point balance of a user, refunding points, an administrator device (which is merely generally purpose), a customer device (which is merely generally purpose), setting up scoresheets, and score tracking, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The system (Claim 1), backend system (Claim 1), processor (Claim 1), memory (Claim 1), online marketplace (Claims 1 and 11), database (Claims 1 and 11), and computer-implemented (Claim 11) are each functional generic computer components that perform the generic functions of storing, normalizing, generating, comparing, and transmitting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the system (Claim 1), backend system (Claim 1), processor (Claim 1), memory (Claim 1), online marketplace (Claims 1 and 11), database (Claims 1 and 11), and computer-implemented (Claim 11) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-16 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. Pub No. 2013/0159087) in view of Levy (U.S. Pub No. 2008/0040220).  
Regarding claims 1, 11, Boyd teaches storing parameters for a product in a database, including a dollar value for the product (Paragraph 0033); converting the dollar value to a point value according to conversion criteria set by a backend administrator (Paragraph 0033); generating a deal for the product to be presented on an online marketplace (Paragraph 0033); comparing a point balance of a user of the online marketplace to the point value to determine a purchase price for the product (Paragraph 0032); and transmitting the deal, including the purchase price for the product, to the online marketplace for presenting to the user according to posting criteria set by a course/client administrator (Paragraphs 0032-0033, Figures 11 and 18).
Boyd does not appear to specify the conversion criteria is specific to the jurisdiction and includes a tax rate for the jurisdiction, to provide rate integrity across different jurisdictions.  However, Levy teaches the conversion criteria is specific to the jurisdiction and includes a tax rate for the jurisdiction, to provide rate integrity across different jurisdictions (Paragraph 0027).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a relevant sales tax when determining a normalization of dollar value to point value in order to ensure that the sales tax is paid by the customer as usual and not placed as a burden on the seller.
Regarding claim 2, 12, Boyd teaches the product is one of: a tee time, a tee time voucher and a ticket (Paragraph 0031).
Regarding claim 3, 13, Boyd teaches if the point balance is greater than, or equal to, the point value, the purchase price for the product is the point value (Paragraphs 0032-0033).
Regarding claim 4, 15, Boyd teaches processing a refund of the purchase price, wherein the point value is added to the point balance (Paragraphs 0074-0077).
Regarding claim 5, 14, Boyd teaches if the point balance is less than the point value, the method further comprises: calculating a point difference of the point balance and the point value (Paragraphs 0032-0033); and converting the point difference to a dollar difference according to the conversion criteria; wherein the purchase price for the product is the dollar difference (Paragraphs 0032-0033).
Regarding claim 6, 16, Boyd teaches processing a refund of the purchase price, wherein the dollar difference is converted to a refund point value, according to the conversion criteria; and adding the refund point value to the point balance (Paragraphs 0074-0077).
Regarding claim 7, Boyd teaches an administrator device for entering the product parameters received by the backend system, wherein the administrator device is connected to the backend system over a communications network (Paragraph 0112).
Regarding claim 8, Boyd teaches at least one customer device installed with an application configured for accessing the online marketplace, whereby the user may view the deal (Paragraph 0093).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. Pub No. 2013/0159087) in view of Levy (U.S. Pub No. 2008/0040220), and further in view of McClure (U.S. Pub No. 2016/0346691).
Regarding claim 9, Boyd does not appear to specify receiving score tracking parameters of the user; record the score tracking parameters in a scoresheet for the user; and store the scoresheet in the database.  However, McClure teaches receiving score tracking parameters of the user; record the score tracking parameters in a scoresheet for the user; and store the scoresheet in the database (Paragraphs 0007, 0053-0054).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the systems of Boyd and McClure since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Boyd does not appear to specify a customer device configured to: present a score tracking interface via an application running on the customer device; receive the score tracking parameters entered by a user, wherein the score tracking parameters include at least: a hole number, a current hole score and an approach shot selection; and transmit the score tracking parameters to the backend system over a wireless communications network in real-time.  However, McClure teaches a customer device configured to: present a score tracking interface via an application running on the customer device; receive the score tracking parameters entered by a user, wherein the score tracking parameters include at least: a hole number, a current hole score and an approach shot selection; and transmit the score tracking parameters to the backend system over a wireless communications network in real-time (Paragraphs 0007, 0053-0054).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the systems of Boyd and McClure since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant argues that the normalization step of the claim language integrates the judicial exception into a practical application.  However, merely accounting for a tax rate in the conversion of a dollar price to a point price is not significantly more, nor does it signify a practical application.  Rather, integrating a tax rate into a point conversion process merely adds to the sales behaviors of the invention.  Even if this could be argued to be an improvement, it would merely be an improvement to the abstract idea, which is still just an abstract idea.  Therefore, Examiner maintains the 101 rejection over the current claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621